Mr. Presiding Justice Mack delivered the opinion of the court. From a judgment rendered in the Municipal Court in a first-class case, an appeal was prayed and allowed and the time fixed for filing a bond. Subsequently, on motion, the judgment was set aside and remittitur entered and a new judgment rendered for a lesser amount. The record fails to show that any appeal was prayed or allowed from this last judgment. An appeal bond, however, was filed after the time fixed in the order allowing the appeal from the first judgment. This bond was approved by a judge of the Municipal Court other than the trial judge. Inasmuch as the record fails to show that an appeal was prayed or allowed from the latter judgment, or any time fixed for filing an appeal bond this appeal must, on motion of the appellee, be dismissed. Appeal dismissed.